DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-13, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US Patent 9735771).
Regarding claim 1, Figure 1 of Lu discloses a method for controlling a semiconductor switch [26 and 34], the semiconductor switch including a plurality of power components coupled in parallel [26 and 34], the method comprising:
allowing only one of the plurality of power components [34] to control a turn-on transition of the semiconductor switch [Figure 3]
allowing only one of the plurality of power components [26] to control a turn-off transition of the semiconductor switch [Figure 3]
by setting unbalanced driving impedances of the plurality of power components coupled in parallel [22; column 5 lines 45-65]

Regarding claim 2, Figure 1 of Lu discloses wherein the plurality of power components include a metal semiconductor field effect transistor MOSFET, a bipolar transistor BJT, or an insulated gate bipolar transistor IGBT [26 and 34].

Regarding claim 3, Figure 1 of Lu discloses wherein the allowing only one of the plurality of power components to control a turn-on transition of the semiconductor switch and the allowing only one of the plurality of power components to control a turn-off transition of the semiconductor switch includes one of: turning on the only one of the plurality of power components controlling the turn-on transition in response to turning on the semiconductor switch, and turning on other of the plurality of power components after the only one of the plurality of power components controlling the turn-on transition is operated in a saturation region [Figure 3]; and turning off the only one of the plurality of power components controlling the turn-off transition after other of the plurality of power components are operated in a cutoff region, in response to turning off the semiconductor switch [Figure 3].

Regarding claim 4, Figure 1 of Lu discloses wherein the turning on the only one of the plurality of power components controlling the turn-on transition in response to turning on 

Regarding claim 6, Figure 1 of Lu discloses wherein the turning off the only one of the plurality of power components controlling the turn-off transition after other of the plurality of power components are operated in a cutoff region, in response to turning off the semiconductor switch is implemented by: setting a cutoff driving impedance for the only one of the plurality of power components controlling the turn-off transition to be greater than a cutoff driving impedance of the other of the plurality of power components, wherein a cutoff driving impedance is a driving impedance of a control terminal of a power component of the plurality of power components in response to turning off the semiconductor switch [22; column 5 lines 45-65].

Regarding claim 10, Figure 1 of Lu discloses wherein the only one of the plurality of power components controlling the turn-on transition of the semiconductor switch is 

Regarding claim 11, Figure 1 of Lu discloses a semiconductor switch comprising:
a plurality of power components coupled in parallel [26 and 34]
wherein the plurality of power components coupled in parallel include unbalanced control-terminal driving impedances [22; column 5 lines 45-65]
only one of the plurality of power components is allowed to control a turn-on transition of the semiconductor switch [Figure 3]
only one of the plurality of power components is allowed to control a turn-off transition of the semiconductor switch [Figure 3]

Regarding claim 12, Figure 1 of Lu discloses wherein the plurality of power components include a metal semiconductor field effect transistor MOSFET, a bipolar transistor BJT, or an insulated gate bipolar transistor IGBT [26 and 34].

Regarding claim 13, Figure 1 of Lu discloses wherein a conduction driving impedance of the only one of the plurality of power components controlling the turn-on transition is lower than a conduction driving impedance of other of the plurality of power components, wherein a conduction driving impedance is a driving impedance of a control terminal of a power component of the plurality of power components in response to turning on the semiconductor switch [22; column 5 lines 45-65].



Regarding claim 19, Figure 1 of Lu discloses wherein the only one of the plurality of power components controlling the turn-on transition of the semiconductor switch is different from the only one of the plurality of power components controlling the turn-off transition of the semiconductor switch [26 and 34].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 5, 7 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US Patent 9735771).
Regarding claim 5, Lu does not explicitly disclose the claimed limitations.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Lu by using the claimed conduction driving impedance as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 

Regarding claim 7, Lu does not explicitly disclose the claimed limitations.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Lu by using the claimed cutoff driving impedance as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 14, Lu does not explicitly disclose the claimed limitations.


Regarding claim 16, Lu does not explicitly disclose the claimed limitations.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Lu by using the claimed cutoff driving impedance as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim(s) 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US Patent 9735771) in view of Voss et al (US PGPUB 2015/0028383).
Regarding claim 8, Figure 1 of Lu discloses wherein for the plurality of power components, at least a control terminal of the only one of the plurality of power components controlling the turn-on transition is coupled to a parallel driving circuit [12].

Figure 2 of Voss discloses the driving circuit includes: a first branch including a diode and a first impedance; and a second branch including a diode and a second impedance [D1, D2, RG1, and RG2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a driving circuit as taught by Voss in the circuit of Lu for the purpose of achieving different turn-on and turn-off gate-resistor values, as implied by Voss [paragraph 39], and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 9, Figure 1 of Lu discloses wherein for the plurality of power components, at least a control terminal of the only one of the plurality of power components controlling the turn-off transition is coupled to a parallel driving circuit [12].
Lu does not explicitly disclose the parallel driving circuit includes: a first branch including a diode and a third impedance; and a second branch including a diode and a fourth impedance.
Figure 2 of Voss discloses the driving circuit includes: a first branch including a diode and a third impedance; and a second branch including a diode and a fourth impedance [D1, D2, RG1, and RG2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a driving circuit as taught 

Regarding claim 17, Figure 1 of Lu discloses wherein for the plurality of power components, at least a control terminal of the only one of the plurality of power components controlling the turn-on transition is coupled to a parallel driving circuit [12].
Lu does not explicitly disclose the parallel driving circuit includes: a first branch including a diode and a first impedance; and a second branch including a diode and a second impedance.
Figure 2 of Voss discloses the driving circuit includes: a first branch including a diode and a first impedance; and a second branch including a diode and a second impedance [D1, D2, RG1, and RG2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a driving circuit as taught by Voss in the circuit of Lu for the purpose of achieving different turn-on and turn-off gate-resistor values, as implied by Voss [paragraph 39], and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 18, Figure 1 of Lu discloses wherein for the plurality of power components, at least a control terminal of the only one of the plurality of power components controlling the turn-off transition is coupled to a parallel driving circuit [12].

Figure 2 of Voss discloses the driving circuit includes: a first branch including a diode and a third impedance; and a second branch including a diode and a fourth impedance [D1, D2, RG1, and RG2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a driving circuit as taught by Voss in the circuit of Lu for the purpose of achieving different turn-on and turn-off gate-resistor values, as implied by Voss [paragraph 39], and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842